Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed on 12/21/2021.
Claims 2-25 are pending for this examination.
Claim 1 was cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-5, 7-13, 15-21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emerson et al. (US 2002/0129186), herein referred to as Emerson ‘186.
Referring to claim 2, Emerson ‘186 teaches a device (see Fig. 3, device 300) comprising: 

instructions in the device (see Fig. 3, CPU 102, wherein Examiner points out that instructions are inherently executed by processor units to perform various tasks; also see Paragraph 0040, wherein service routines may be stored in firmware in the computer system read only memory basic input output system (ROM BIOS)); and 
processor circuitry to execute the instructions (see Fig. 3, CPU 102, wherein Examiner points out that instructions are inherently executed by processor units) to: 
when memory transactions are not in-process, apply, to the device, configuration data related to memory (see Paragraph 0062, wherein a system management interrupt (SMI) routine running in the background identifies a hot plugged memory expansion / upgrade and runs tests and initializes the new RAM modules before initiating an interrupt to the software operating system to inform it of the added system RAM, i.e. Examiner points out that applying new configuration of the new memory would only be done after a system interrupt is generated / initiated meaning all other operations would have been temporarily halted to process the interrupt in order to apply the new RAM upgrades / expansions); 
configure memory controller circuitry to interact with the memory (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it, wherein Examiner points out that testing and initializing a RAM module is the same as configuring the memory controller to interact with the memory); 

test at least one of the memory controller circuitry or the interface circuitry with the memory (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it before generating an interrupt to the operating system to inform it of the upgraded / newly installed RAM).
As to claim 3, Emerson ‘186 teaches the device of claim 2, wherein the processor circuitry is to execute the instructions to apply the configuration data to the device after entering a system management mode (see Paragraphs 0013-0014, wherein a system management mode interrupt handler can be used to control and detect logic which causes all memory writes that are directed to a faulty memory module to be directed to a new memory module recently detected and connected; also see Paragraph 0021, wherein system management software is used for notifying an operating system of upgrades or additions of memory modules).
As to claim 4, Emerson ‘186 teaches the device of claim 3, wherein the processor circuitry is to execute the instructions to activate a system management interrupt to enter the system management mode (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it before 
As to claim 5, Emerson ‘186 teaches the device of claim 2, wherein the processor circuitry is to execute the instructions to configure the memory controller circuitry to interact with the memory based on at least one of an amount of the memory, a type of the memory, or a speed of the memory (see Paragraph 0066-0068, wherein a hot-plug controller 164 synchronously connects to new RAM modules and identifies the memory and determines its size / capacity, then synchronizes it with the module being replaced, where Emerson ‘186 indicates that new RAM modules will typically have a larger capacity than the one being replaced, but Examiner points out that this would be a matter of user choice, or technician’s choice when installing or replacing RAM modules).
As to claim 7, Emerson ‘186 teaches the device of claim 2, wherein the processor circuitry is to execute the instructions to configure the interface circuitry by configuring the interface circuitry with timing parameters corresponding to the memory (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it, wherein Examiner points out that testing and initializing a RAM module is the same as configuring the timing of the memory as well as operation of memory requires a timing; also see Paragraph 0013).
As to claim 8, Emerson ‘186 teaches the device of claim 2, wherein the memory is a first memory integrated circuit (IC) in circuit with a second memory IC, the interface circuitry in circuit with the first memory IC and the second memory IC (see Paragraph 0041, wherein the hot-plug controller is a separate application specific integrated circuit and the isolation buffers 
As to claim 9, Emerson ‘186 teaches the device of claim 8, wherein the first memory IC, the second memory IC, and the interface circuitry are located on a same memory circuit (see Fig. 3, wherein all of the parts are all connected together as a singular motherboard system 300, thereby all being on the same circuit).

Referring to claim 10, Emerson ‘186 teaches at least one machine-readable storage device (see Fig. 3, device 300) comprising instructions that, when executed, cause processor circuitry (see Fig. 3, CPU 102, wherein Examiner points out that instructions are inherently executed by processor units) to:
apply configuration data to a device when memory transactions are not in-process, the configuration data related to memory (see Paragraph 0062, wherein a system management interrupt (SMI) routine running in the background identifies a hot plugged memory expansion / upgrade and runs tests and initializes the new RAM modules before initiating an interrupt to the software operating system to inform it of the added system RAM, i.e. Examiner points out that applying new configuration of the new memory would only be done after a system interrupt is generated / initiated meaning all other operations would have been temporarily halted to process the interrupt in order to apply the new RAM upgrades / expansions); 

configure interface circuitry to interact with the memory (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it, wherein Examiner points out that testing and initializing a RAM module is the same as configuring the interface to interact with the memory); and
test at least one of the memory controller circuitry or the interface circuitry with the memory (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it before generating an interrupt to the operating system to inform it of the upgraded / newly installed RAM).
As to claim 11, Emerson ‘186 teaches the at least one machine-readable storage device of claim 10, wherein the instructions are to cause the processor circuitry to apply the configuration data to the device after entering a system management mode (see Paragraphs 0013-0014, wherein a system management mode interrupt handler can be used to control and detect logic which causes all memory writes that are directed to a faulty memory module to be directed to a new memory module recently detected and connected; also see Paragraph 0021, wherein system management software is used for notifying an operating system of upgrades or additions of memory modules).
claim 12, Emerson ‘186 teaches the at least one machine-readable storage device of claim 11, wherein the instructions are to cause the processor circuitry to activate a system management interrupt to enter the system management mode (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it before generating an interrupt to the operating system to inform it of the upgraded / newly installed RAM; also see Paragraph 0040).
As to claim 13, Emerson ‘186 teaches the at least one machine-readable storage device of claim 10, wherein the instructions are to cause the processor circuitry to configure the memory controller circuitry to interact with the memory based on at least one of an amount of the memory, a type of the memory, or a speed of the memory (see Paragraph 0066-0068, wherein a hot-plug controller 164 synchronously connects to new RAM modules and identifies the memory and determines its size / capacity, then synchronizes it with the module being replaced, where Emerson ‘186 indicates that new RAM modules will typically have a larger capacity than the one being replaced, but Examiner points out that this would be a matter of user choice, or technician’s choice when installing or replacing RAM modules).
As to claim 15, Emerson ‘186 teaches the at least one machine-readable storage device of claim 10, wherein the instructions are to cause the processor circuitry to configure the interface circuitry by configuring the interface circuitry with timing parameters corresponding to the memory (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it, wherein Examiner points out that 
As to claim 16, Emerson ‘186 teaches the at least one machine-readable storage device of claim 10, wherein the memory is a first memory integrated circuit (IC) in circuit with a second memory IC, the instructions to cause the processor circuitry to configure the interface circuitry to interact with the first memory IC and the second memory IC (see Paragraph 0041, wherein the hot-plug controller is a separate application specific integrated circuit and the isolation buffers 160 and power FET switches 162 may be contained in integrated circuit packages; see Fig. 1, wherein the RAM is connected through FET isolation buffers and power switch 160, 162, and Examiner points out that memory modules are generally recognized as integrated circuits by themselves, wherein the RAM would connect and communicate with the buffers and power switches 160, 162).
As to claim 17, Emerson ‘186 teaches the at least one machine-readable storage device of claim 16, wherein the first memory IC, the second memory IC, and the interface circuitry are located on a same memory circuit (see Fig. 3, wherein all of the parts are all connected together as a singular motherboard system 300, thereby all being on the same circuit).

Referring to claim 18, Emerson ‘186 teaches a method (see Abstract) comprising:
applying, by executing an instruction with a processor, configuration data to a device when memory transactions are not in-process, the configuration data related to memory (see Paragraph 0062, wherein a system management interrupt (SMI) routine running in the background identifies a hot plugged memory expansion / upgrade and runs tests and initializes the new RAM modules before initiating an interrupt to the software operating system to inform it 
configuring, by executing an instruction with the processor, memory controller circuitry to interact with the memory (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it, wherein Examiner points out that testing and initializing a RAM module is the same as configuring the memory controller to interact with the memory);
configuring, by executing an instruction with the processor, interface circuitry to interact with the memory (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it, wherein Examiner points out that testing and initializing a RAM module is the same as configuring the interface to interact with the memory); and
testing, by executing an instruction with the processor, at least one of the memory controller circuitry or the interface circuitry with the memory (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it before generating an interrupt to the operating system to inform it of the upgraded / newly installed RAM).
claim 19, Emerson ‘186 teaches the method of claim 18, wherein the applying of the configuration data to the device is performed after entering a system management mode (see Paragraphs 0013-0014, wherein a system management mode interrupt handler can be used to control and detect logic which causes all memory writes that are directed to a faulty memory module to be directed to a new memory module recently detected and connected; also see Paragraph 0021, wherein system management software is used for notifying an operating system of upgrades or additions of memory modules).
As to claim 20, Emerson ‘186 teaches the method of claim 19, further including activating a system management interrupt to enter the system management mode (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it before generating an interrupt to the operating system to inform it of the upgraded / newly installed RAM; also see Paragraph 0040).
As to claim 21, Emerson ‘186 teaches the method of claim 18, wherein the configuring of the memory controller circuitry to interact with the memory is based on at least one of an amount of the memory, a type of the memory, or a speed of the memory (see Paragraph 0066-0068, wherein a hot-plug controller 164 synchronously connects to new RAM modules and identifies the memory and determines its size / capacity, then synchronizes it with the module being replaced, where Emerson ‘186 indicates that new RAM modules will typically have a larger capacity than the one being replaced, but Examiner points out that this would be a matter of user choice, or technician’s choice when installing or replacing RAM modules).
As to claim 23, Emerson ‘186 teaches the method of claim 18, wherein the configuring of the interface circuitry includes configuring the interface circuitry with timing parameters 
As to claim 24, Emerson ‘186 teaches the method of claim 18, wherein the memory is a first memory integrated circuit (IC) in circuit with a second memory IC, and further including configuring the interface circuitry to interact with the second memory IC (see Paragraph 0041, wherein the hot-plug controller is a separate application specific integrated circuit and the isolation buffers 160 and power FET switches 162 may be contained in integrated circuit packages; see Fig. 1, wherein the RAM is connected through FET isolation buffers and power switch 160, 162, and Examiner points out that memory modules are generally recognized as integrated circuits by themselves, wherein the RAM would connect and communicate with the buffers and power switches 160, 162).
As to claim 25, Emerson ‘186 teaches the method of claim 24, wherein the first memory IC, the second memory IC, and the interface circuitry are located on a same memory circuit (see Fig. 3, wherein all of the parts are all connected together as a singular motherboard system 300, thereby all being on the same circuit).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson ‘186.
As to claim 6, Emerson ‘186 does not specifically teach the device of claim 2, wherein the interface circuitry is dual data rate interface circuitry.
Examiner points out that RAM modules such as dual data rate RAM (DDR RAM) are commonly known and sold and used in the art, and it would be a matter of design choice to utilizes DDR RAM over other types of RAM, to which a person of ordinary skill in the art would have found it to be an obvious variation to utilize a specific RAM module such as DDR RAM and would find motivation to utilize DDR RAM due to its specific dual data rate interfaces which allow for faster throughput for the RAM rather than regular traditional DIMM / SIMM RAM modules.
As to claim 14, Emerson ‘186 does not specifically teach the at least one machine-readable storage device of claim 10, wherein the interface circuitry is dual data rate interface circuitry.
Examiner points out that RAM modules such as dual data rate RAM (DDR RAM) are commonly known and sold and used in the art, and it would be a matter of design choice to utilizes DDR RAM over other types of RAM, to which a person of ordinary skill in the art would have found it to be an obvious variation to utilize a specific RAM module such as DDR RAM and would find motivation to utilize DDR RAM due to its specific dual data rate interfaces which allow for faster throughput for the RAM rather than regular traditional DIMM / SIMM RAM modules.
claim 22, Emerson ‘186 does not teach the method of claim 18, wherein the interface circuitry is dual data rate interface circuitry.
Examiner points out that RAM modules such as dual data rate RAM (DDR RAM) are commonly known and sold and used in the art, and it would be a matter of design choice to utilizes DDR RAM over other types of RAM, to which a person of ordinary skill in the art would have found it to be an obvious variation to utilize a specific RAM module such as DDR RAM and would find motivation to utilize DDR RAM due to its specific dual data rate interfaces which allow for faster throughput for the RAM rather than regular traditional DIMM / SIMM RAM modules.

Examiner Comments
Examiner points out that the claim language of testing the memory and configuring the memory controller and interfaces to connect to memory are all very broad claim language and would not really differentiate the intended claim language over prior art systems.  
Furthermore, Examiner notes that the parent application went further into details on how configuration was being done by “training” the memory controller circuitry and interface circuitry and testing of the memory controller and interface circuitry which is a different concept than just applying configuration data as training and testing implies running set patterns or commands / instructions to a blank slate / new hardware to develop its recognition / detection algorithms which is a big difference than what is currently being claimed of just applying configuration data.

Response to Arguments


Applicant’s addressal of the double patenting rejections (see Page 7) are deemed to be okay.  As independent claim 1 was cancelled, these rejections no longer apply.  However the 

Applicant’s arguments the new claims (see Page 7) are moot in view of new grounds of rejection stated above that were necessitated by Applicant’s amendment.

In summary, Emerson ‘186 teaches the claimed invention as set forth above.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rajan et al. (US 2014/0192583) teaches a configurable memory circuit.
Zimmer et al. (US 10,372,491) teaches a system for migrating context, wherein in response to an interrupt, a processor context and memory context can be migrated from a portable device to an attached computing device via a dock.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL SUN/Primary Examiner, Art Unit 2183